[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 499 
The single question is, whether the goods, when destroyed, were in the custody of the defendants as carriers or warehousemen? If as carriers, they are liable for the loss; if as warehousemen, they are not bound to answer for it, as the destruction of the goods was without fault on their part.
The leading facts upon which the question arises are these: On the 20th of June, 1861, one Comes, being the owner of two boxes of stone or marble monument, shipped the same at a station on the Harlem Railroad, directed to "Elijah W. Brigham, Binghamton, N Y, Harlem Railroad to Albany, Erie and Chenango canal to Binghamton." The boxes were received by the defendants from the Harlem Railroad Company on the 21st of June, at Chatham, a freight station on their road, they paying freight charges thereon to the Harlem Company; and on the 22d of June, the defendants carried them to East Albany (the western terminus of their railroad), unloaded them from their cars, and stored them in their freight house, to await transportation by canal. On the 5th of July (the goods being still stored) the freight house took fire, without fault of the defendants, and the building and its contents were wholly destroyed. There were different transportation lines from East Albany to Binghamton by the Erie and Chenango canal, having agents at Albany and at the defendants' depot, but up to the occurrence of the fire no notice had been given by the defendants of the arrival of the goods, or any attempt made to deliver them to any succeeding carrier.
The goods were then in the possession of the defendants when lost, but what relation did they sustain to them? It is not questioned but it was that of a common carrier, from *Page 500 
their reception at Chatham to the end of their road. How did they divest themselves of that liability? They had made no delivery to any one; and their duty as carriers was not discharged until they had delivered the goods to the party entitled to receive them; which, in this case, was the next or succeeding carrier in the line of transit to their place of destination. The goods had been received by the defendants at Chatham to be transported to Binghamton by way of the Erie and Chenango canal. Their obligation, therefore, was to carry the goods safely to the end of their road, and deliver them to the next carrier on the route beyond. A carrier, in such case, does not release himself from liability by simply unloading the goods at the end of his route, and placing them in his own storehouse, without delivery or notice to, or any attempt to deliver to, the next carrier.
It is said that in this case, the goods being delivered to the defendants marked to an address in Binghamton, by the Erie and Chenango canal, no particular line of carriers beyond Albany being named, the responsibility of the defendants, as carriers, ceased the moment the goods were unloaded from the cars; and from that time they became forwarders according to the established usage of the business. But the answer to the suggestion is, that no such general usage was shown, and if it had been, it could not have affected a consignor without knowledge of it.
As there had then been no delivery to succeeding carriers, no notice of the arrival of the goods, or any attempt to deliver, I am of the opinion that they were in the defendants' custody as carriers, and not as bailees for custody merely, at the time of their destruction, and that the defendants were properly held responsible for the loss.
The judgment should be affirmed.